 DECISIONS OF NATIONAL, LABOR RELATIONS BOARDKroehler Mfg. Co. and United Steelworkers of Amer-ica, AFL-CIO and Furniture Workers Local 500,Upholsterers' International Union of North Amer-ica, AFL-CIO, Party to the Contract. Case 31-CA-7947June 28, 1979DECISION AND ORDERBY CHAIRMAN FANNING ANI) MEMBERS JENKINSAND PENEI.I.OOn March 21, 1979, Administrative Law JudgeTimothy D. Nelson issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a brief, and Respondent filed an an-swering brief together with cross-exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Ds Wall Products. Inc., 91 NLRB 544(1950),. enfd. 188 F.2d 362 (3d Cir. 1951). We have carefull) examined therecord and find no basis ibr reversing his findings.DECISIONSIAIEMIENI OF THE CASETIMOTHY D. NELSON, Administrative Law Judge: Thiscase was heard at San Bernardino, California, on October26 through 28 and October 31 through November 1., 1978.'Pursuant to charges filed against Kroehler Mfg. Co.(Kroehler) by United Steelworkers of America, AFL-CIO(Steelworkers) on May 1, the Regional Director for Region31 of the National Labor Relations Board (Board) issued aI All dates hereinafter are in 1978 unless otherwise noted.complaint against Kroehler on June 23 alleging, in sub-stance, that Kroehler violated Section 8(a)( 1), (2), and (3) ofthe National Labor Relations Act, as amended (Act), byvoluntarily recognizing and thereafter entering into a col-lective-bargaining agreement containing a union-securityclause, with Furniture Workers Local 500, Upholsterers'International Union of North America, AFL CIO (Local5(X)), under circumstances in which Local 500 did not repre-sent an "uncoerced majority" of Kroehler's employees.All parties have been afforded full opportunity to appear,to introduce evidence, to examine and cross-examine wit-nesses, and to file briefs.2Based upon the entire record,upon the briefs filed on behalf of the parties, and upon myobservation ot the demeanor of the witnesses, I make thefollowing:FINDINGS OF FA('I1. JURISDCI IONThe complaint alleges, the answer admits, and I find, thatKroehler is and has been at all times material herein, aDelaware corporation, engaged at various locationsthroughout the United States as a manufacturer of furni-ture products, including, at its recently built plant at SanBernardino, California, the situs of the instant dispute.Kroehler annually sells and ships goods, or performs ser-vices, valued in excess of $50,000 directly to, or for, custom-ers located outside the State of California and, accordingly.is now and has been at all times material herein, an em-ployer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and (7) of theAct.1. 1il I.ABOR OR(;ANIZArII()S INVOI.VEDThe complaint alleges, the answer admits, and I find. thatSteelworkers and Local 500 are each labor organizationswithin the meaning of Section 2(5) of the Act.III. IHE ISSUESStated most broadly, and subject to further developmentbelow, the central issue in this case is whether or not asignificant number of the authorization cards submitted byLocal 500 to agents of the Federal Mediation and Concili-ation Service (herein F.M.C.S.) on March 7, and uponwhich Kroehler based its recognition of Local 500 and sub-sequently entered into a collective-bargaining agreementwith it covering its San Bernardino production and mainte-nance employees, were obtained under coercive and/orfraudulent circumstances, thereby tainting and renderingunlawful the resulting bargaining relationship between Lo-cal 500 and Kroehler.It is found hereafter that the evidence was insufficient tosustain the complaint.2 Timely and helpful briefs were filed by the General Counsel. Kroehler,and Local 500 Steelworkers appeared at the hearing through a representa-tive but did not file a brief.243 NLRB No. 43172 KRO)HLLER M (iG. CO).IV. IE Al.l.t(iEI) NFAIR AH()BOR PRA( I ( tSA. Background and Overview of Main F:nc'lytsKroehler operates 17 manufacturing plants in various lo-cations throughout the United States. It has established col-lective-bargaining relationships with various labur organi-zations at those plants. Ten of those plants are covered by amaster contract with Upholsterers' International Union ofNorth America. AFL- CIO (the International). Local 500'sparent body. Two plants in California, at Inglewood and atFremont, are covered by that master agreement. Kroehlerhad established plans for construction of the new plant inSan Bernardino in early 1977 and had made those plansknown to the International. According to the credited anduncontradicted testimony of Kroehler's Director of Indus-trial Relations, John Foy, the prospect of construction ofthe San Bernardino facility was a subject for discussionduring negotiations in 1977 for a renewal of the mastercontract for the 10 plants represented by the International.particularly as such new construction might affect the exist-ing plants in California covered by the master contract.Construction of the new San Bernardino facility began inMay 1977 and was completed in January 1978. That plantbegan regular operations with a representative complementof employees in February. In August 1977. acting onknowledge that Kroehler was in the process of building thenew facility, the International's president. Sal B. Hoffmanln.issued written instructions to Wiley Smith, l.ocal 500's busi-ness manager. to develop plans for organizing the San Ber-nardino facility.'After first dispatching Local 500 representative GeorgeMoreno to San Bernardino to survey the new construction.Smith held a planning meeting with officers, business repre-sentatives, and office functionaries of Local 500, includingGeorge Moreno and his brother, Elisio Moreno (herein re-spectively called G. Moreno and E. Moreno). Broad out-lines for an organizational drive at the new plant were de-veloped at that meeting as follows: Acting through localcontacts, Local 500's representatives were to circulate au-thorization cards4among unemployed persons in the SanBernardino area who would be interested in applying lorwork at the new facility. One of the specific instructionsissued by Smith at this time was that such card signersshould not date the authorization cards when they signedthem. Smith credibly testified without contradiction that healso told his representatives at this meeting that they werenot to make any "promises" but that "the best approach inthis thing would be to get those employees who were genu-inely interested in getting employment to agree to makeapplication with the understanding that if and when theywere employed, that Local 500 would then become the bar-gaining representative."Local 500 maintains central offices in Los Angeles, but has territorial"jurisdiction" over the San Bernardino area.' All cards used thereafter bore the caption: "Furniture Union. Local500," and further stated unambiguously, in pertinent part:I do hereby designate and authorize the Upholsterers' InternationalUnion of North America. AFt .... to act as ms representative for thepurpose of collective bargaining .Also, integral to these plans was the intention to notitythose who had signed authorization cards when Kroehlerbegan its interviews for staffing the new plant. It was hopedthat doing so would result in "flooding" Kroehler with ap-plicants who had already designated Local 500 as their bar-gaining representative and. by the laws of chance. Local500 thereby would achieve "majority" status in the comple-ment of employees who were thereafter hired. It was alsopart of the plan that card signers who were alerted to makeapplication with Kroehler were to be told not to tell Kroeh-ler interviewers that the) had signed cards for Local 500.This was out of Smith's expressed concern that employers"are reluctant to hire employees who express union prefer-ence.Finall\. if and when the time came that Kroehler hadhired a representative complement of employees which in-cluded a majority of persons who had signed cards tfor Lo-cal 500, a demand for recognition would be made. togetherwith an offer to submit previously signed cards to an in-dependent third party for a card check.Implementation of the foregoing plans began in earnestin early January and continued through ebruar.' Local500 representatives G. Moreno. E Moreno. and Bob San-chez. the latter who had relatives and friends in the SanBernardino area, began distributing packets of authoriza-tion cards to their local contacts. Two such principal con-tacts were Sanchez' brothers-in-law, one of whom workedat a cement plant near Kroehler's San Bernardino plant.and the other who worked as a barber in the same area. Ingeneral, circulation of the cards was limited to residents ofthe barrios, or IHispanic neighborhoods, in the area. As itdeveloped. mans, if not most, of the persons who signedcards pursuant to the sstem described aboxe did not re-ceive them directly from Sanchez' brothers-in-law or fromLocal 500's representatives. Rather, the evidence revealedthat frequently friends and neighbors of the brothers-in-lawreceived such cards and they. in turn, passed them on toothers in the community whom they knew to he out of workand possibly interested in applying f)r work at Kroehlerwhen the new plant opened.Sanchez and the Moreno brothers told persons, includingSanchez' brothers-in-law, who received the packets of' blankauthorization cards. that they should be given to personswho were interested in work at Kroehler, that the cardsshould not be dated, and that signed cards should be re-turned to L.ocal 500 either by mail or by personal deliveryto one of the principal contacts in the community, whowould, in turn. forward them to Local 500. Card signerswere also to be told that they would be contacted by thatunion when Kroehler began interviewing for hiring at thenew facility. As a result of the foregoing procedure, Local500 eventually received approximately 325 signed authori-zation cards from persons in the San Bernardino area.Kroehler began its interviewing and hiring process in theSan Bernardino area on Sunday, December 4 1977. at theBased on credited testimony of F and G Moreno and Smith, hich isconsistent with the fact that ill of the card-signer witnesses called by theGeneral Counsel described having secured and signed cards from varioussources in the pernio between January I and the end of February As isfound hereafter. Kroehler had already advertised and received a responsefrom aboul 2) applicants in earls December173 I)DECISIONS ()1: NAlIO NAI IABOR REI.Al'IONS BOARI)local Hilton Hotel. Foy, who was responsible or the inter-viewing and hiring, had placed an advertisement in the lo-cal newspapers earlier that week, referring to openings inseven job categories, and inviting interested applicants to"come by the Hilton" after 2 p.m. on December 4, 1977.and ask for Foy.When Foy arrived at the Hilton on December 4 andwalked into the lobby. he "thought there was a conventiongoing on ...it was just wall-to-wall people." When Foyregistered with the hotel desk, he was told that everyonepresent was waiting to see him and that the hotel switch-board had been tied up by other individuals who wanted tospeak with him. Foy was unprepared for such a massiveresponse and, having failed to bring sufficient employmentapplications with him, improvised by using legal pads torecord names and telephone numbers of the applicants.Persons whose names and telephone numbers were so re-corded were told that Foy would contact them later for aninterview. As a result of this process, over 200 names weretaken down, and some applicants were invited in for inter-views at the time. Since there were only a small number ofjobs for which Foy was prepared to make ofiers at the time,only four applicants were hired during the early Decemberinterviews at the Hilton., Further interviews were held atthe Hilton by Foy in the last week of January, prior towhich a second advertisement had been placed in one of thelocal papers on Wednesday, January 25.' Although the ad-vertisement limited itself to a request for "qualified covercutters," Kroehler did have other job openings available ingeneral labor categories such as material handlers. Foycredibly testified, however, that he so limited the secondadvertisement in order to avoid attracting another "conven-tion." These precautions notwithstanding. Foy again wasconfronted with almost 200 applicants when he appeared atthe Hilton on January 30. These persons were all givenapplication forms, and approximately 50 applicants wereinterviewed. Job offers were made to eight or nine of them.During the week of February 5, Foy returned fr addi-tional interviews, following a classified advertisementplaced prior thereto, seeking persons with commercial sew-ing experience. Foy intentionally did not advertise for otheravailable job classifications, since by then he had approxi-mately 300 to 400 applications on file from which to solicitpersons for personal interviews. Nevertheless, upon Foy'sarrival, there were again approximately 150 applicantswaiting to be interviewed. Foy. assisted by Kroehler's In-dustrial Relations Manager Rosales, interviewed anunstated number of persons and made offers of employ-ment to 12 to 15 applicants. No further newspaper adver-6 Since the evidence otherwise credibly shows that Local 500's organizingefforts did not begin until early January see In 5. rupra). the massive re-sponse from applicants on December 4 could not have been attributable tothe efforts of Local 500 to steer card signers io interviews.It was not until about this point that Local 500 representatives becameaware of Kroehler's interviewing arrangements and. mostly through the elf-forts of the Moreno brothers, began calling persons who had signed cards tothat date and urging them to appear for the announced interviews. It is alsoclear that, generally, these representatives made a point of telling such cardsigners that they should appear promptly when the interviews were sched-uled to commence in order to have a better chance of being hired. Such apattern of contacting card signers continued during subsequent inter'iewsessions held by Kroehler at the Hilton described below.tisements were placed thereafter because of the large back-log of applicants which had already been received, but Foyand Rosales continued to hold interviews with persons whohad made previous applications during the second week inFebruary, and again during a final round of interviews dur-ing the week of February 20. Approximately 28 additionalapplicants were hired pursuant to those two final rounds ofinterviews.There is no suggestion in the record that Foy or Rosalesknew that any of the persons whom they were interviewingin the post-[)ecember 4 sessions had signed authorizationcards for Local 500. Indeed, both Foy and Rosales deniedthat they had any such knowledge. and their testimony wascorroborated y the testimony of card signers called by theGeneral ('ounsel, who also acknowledged that the subjectof their affiliation with Local 500 or any other labor organi-zation never came up during the interviews?Representatives of Local 500 were doing their best tokeep track of the identities of" and numbers of" employeeswho were being hired by Kroehler during the period de-scribed above. Such intelligence was gained from a varietyof sources and devices. One such source was reports re-ceived by representatives of lIocal 500 from sympatheticemployees in the plant who regularly gave updated infor-mation about the numbers of persons employed, their jobclassifications, and where possible, their identities. In addi-tion, while the foregoing sources apparently gave reliableinformation about the number and identities of personswho had signed cards for Local 500 who had become em-ployed at the new plant, i. Moreno also took independentmeasures to attempt to determine what the total employeecomplement was at an, given time, all for the purpose ofascertaining the Union's "majority status,"'' or lack thereof.On one occasion, (i. Moreno entered the plant undetectedand wentt to the timneclock where employees' names wereevident and recorded the names of those persons on a news-paper which he was carrying. On another occasion C. Mo-reno stood outside the plant at the end of the shift andcounted the number of persons who left the plant. Suchintelligence was reported back to Business Agent Smith ona regular basis. Upon being infoirmed that a person whohad signed a card for Local 500) had been hired, Smithremoved that person's card from a "master file," consistingof the approximately 325 cards secured during the earlierperiod, and placed them in an "active file" of persons whomthe Union had reason to believe had been hired. As part ofthis process. Smith or one of his agents would date each"active" card with a date after the date on which the signerhad been hired.?s Indeed. most of them acknowledged having been specificall, instructedbelbre the interviews b l.ocal 500 representatives not to mention that the)had signed cards for Local 500.i As detailed earlier. it was Smith's declared policy that card signers betold niot to date their cards, and the evidence shows that this policy wasgenerally lillowed. No explanation Was eser offered for this poliy). nor forthe practice of Local 500's having "post-dateu" the .ards of persons whobecame hired by Kroehler. I can only conclude, however, that Local 500 wasconcerned about possible attacks on the validity of any cards dated prior tothe date of the signer's hire, if and when such cards were submitted in con-nection with a demand for recognition as proof of local 500's majoritystatus. he General Counsel does not contend that such postdating in anymanner tainted the cards' validity for purposes of proving Local 500's major-ity. This is in accord with my own iew that, there being no issue of "stale-174 KROFHILER MFG. CO.At a certain point shortly before Fehruary 28, uponbeing satisfied that the plant was in full operation and em-ploved a representative complement of emplosees. and he-lieving that a majority of such employees were card signersfor Local 500, Business Agent Smith so advised the Interna-tional's legal counsel in Philadelphia, Richard S. tHoffman.On February 28. acting on hehalf of ocal 5(X). AttornecHoffman sent a mailgram to Kroehler's Napervillc. Illinois.headquarters to the attention of Foy. advising. in substance.that Local 500 had been designated h a majority of theproduction and maintenance employees currentlx em-ployed at the San Bernardino plant as their hargaining rep-resentative. That mailgram further containedt a demand forrecognition, as well as an invitation to verifl ILocal 500'smajority status by a card check conducted hb an impartialthird party. Foy responded by a mailgram to Hoffmandated March 2. in which Foy agreed to recognize and har-gain with the Union as the representatise of the San Ber-nardino employees in the event that a "neutral parts" wereto verify' I.ocal 500's claim of majority status.Thereafter, on March 7. representatives of I.ocal 50() andKroehler met with F.M.C.S. representaties in San Bernar-dino for a card check. Kroehler submitted a list of 83 em-ployees employed in the proposed bargaining unit as of thatdate, together with employer "W 4" forms (presumahbl forpurposes of comparing signatures appearing on ocal 5(X)'sauthorization cards against emploee signatures appearingon the W 4 frms). l.ocal 500 simullaneousli submitted tothe F.M.'.S. representatives 50 authorization cards frompersons believed hy Local 500 to he currentlx emploxed inthe proposed bargaining unit. For reasons which arc notevident from the record. the F.M.C.S. agents determinedthat only 46 of the 50 cards submitted b l.ocal 500 were"valid." Nevertheless, since 46 valid authorizations re-flected l.ocal 500's numerical majority in the unit of 83then-employed employees. the F.M.C.S. representatives is-sued a written certification that Local 500 was the majorityrepresentative of Kroehler's employees in the proposedunit. By separate memorandum on that same date. Kroeh-ler and l.ocal 500 executed a written recognition agreement.Negotiations between Kroehler and I.ocal 500 for a col-lective-bargaining agreement thereafter took place onMarch 8. 9. and 14. resulting in the execution of ;l writtenintegrated bargaining agreement on the latter date. T'hatagreement. by its terms, is effective fronm March 7. 1978through March 6, 1981. The agreement contains, itlcr talir/a facially valid union-security provision, as well as provi-sion for dues checkoff."'ness," the postdating would not affect the alidil i o cards olher ie :alidlyobtained shortly before the demand fior recogniton See. e.g. IP( Raiu-rant Corp., and Hardwicke's Plum Ltd. d/hbia lSfatel/l' Plum. 198 Nl.RR14, 21 (1972). enfd. 481 F.2d 75 (2d Cir. 1973) tIenro Spen ft (Conmpa. In.150 NLRB 138. 149 (1964)m0 It appears from representations of Local 500's altlorne) and the G;ener.alCounsel's acquiescence therein. thai pending the outcome o this case. heunion-security clause has been "suspended" from enlrcement and that nei-ther dues nor initiation fees have been collected. The question was nol ullsliigaled and, in ans event, would be determinable at the compliance slage lthese proceedings. should i come to that See. e.g..4 AM( R Dillon. 4( Industrier. Incorporlated s. L R LB. 59 2d 42 2d 422 h (r. 1979)B. Prl/itilarln (Com,nle,('ertain preliminar observations are necessars to placethe issues in context: The Cieneral Counsel does not con-tend nr is there a evidence which supports such a con-tention, that Kroehler was aware of the Union's organizingdrive at any time prior to the demand for recognition onFebruary 28: nor, as noted earlier, were Kroehler's agentsaware that substantial numbers of applicants had signedcards for l.ocal 500. In addition. it is not contended. norwas it proved, that agents of Kroehler "cooperated" in anxrespect with Local 500 before receiving the demand tfr rec-ognition h. for example, advising that linion when inter-views were to be held. or which emploees had been hired.or bh according card signers any preferential treatment.The General Counsel also disclaimed an3 intention ofarguilng that there was less than a "representative comple-ment'' ulAthil the meaning of the Board's decision in (i-eral Eslru.iot (mal/)tltv. ln.. General ronze ./,insitiProdrtls ('or/., 121 NLRB 1165., 1167 68 ( 1958). at thetime recognition as granted. Moreover. I ind. based onexpress denials hb involved Kroehler oflicials, as well as thetotal lack of any contrars indication in this record. thatKroehler was never alware at an! time prior to the March 7grant of' recognition of the specific, or general circuml-stances surrounding l ocal 500's solicitation and receipt )tthe authorization cards which were relied on in etenidingsaid recognition. Finall, at the time l.ocal 500 was recog-nized atid bargaining for a contract took place, and ftirsometime thereafter, there was no "rival' orgimntzinlg ac-livits. Steelworkers ditd not appear on the scene uiitil wellalter the contract Iwas concluded.In sumlilar,. tfor whatever significance it m;!a hxse. I indthat K roehler's recignitioln of' and subsequent entering intoa collectie-hbargaiLing agreement Local 5(X) were 'arm'slength'' ralnsliction, d(]one i a good tiith belief that a ma-jorit (oft' its emploees in anan appropriate unit haid desig-nated .cal 5() a; their exclusive collective-hbarg;aining rep-resentatlie.'The (ieneral ('ounsel has asserted and ms own resear-ch.guided b the partlies' briefs, also shows, that this is a tactu-all' unprecedented case. 'I hat is, no precedenits hase beendiscovered dealing withl oliintlarx recognition of a uninwhose primar "organizational'" activities involved the so-licilation otf card signatures from obseekers, a lid the steer-ing" hy the union of persons u ho had thus signed cards topublicls announced employment interviews.The iGeneral ('ounsel's position. as reflected during argu-ment at trial ad n brief assumes. as I have tor purposesof' this decision. that there is nothing inherentl3illegalabout an employer's recognition of' i union hose "major-ity" support was ohbtained h) such prehire card signing.Indeed. setting aside the question whether the cards wereobtained bh fraud or some other form of coercion. it wouldappear to be wholls consistent with the purposes of the Act'for an employer to base recognition of a union on unambhig-uous authorization cards from a majority of' its emploseesin an appropriate unit een if' those cards had been signedbef'ore the signers had been interviewed anid hired. f'or theAct gives to "emplosees" the right to be represented in col-lective bargaining bx representatives of' their own choosing.and further- m;lndates thlit the emploer of those emploees175 DECISIONS OF NATIONAL LABOR RELA' IONS BOARDconfer exclusive recognition on representatives so chosen.And it is well settled that Section 2(3) of the Act defines theterm "employee" broadly. Phelps Dodge Corporation v.N.L.R.B., 313 U.S. 177, 191-192 (1941). Thus, the term in-cludes not only persons who have located jobs and havebegun performing paid work, but also, as herein. "membersof the active work force available for hire." Allied Chemicl& Alkali Workers of America, Local Union No. I v. Pitts-burgh Plate Glass Co.. Chemical Division, e al., 404 U.S.157, 168 (1971); and see also cases cited in the underlyingBoard decision. Pittsburgh Plate Glass Companv, ChemicalDivision, 177 NLRB 911, 913 (1969). Accordingly, where, ashere, jobseekers (mostly unemployed, but in some cases.employed elsewhere) had, in connection with their intentionto apply for work at Kroehler, signed authorization cards, itis concluded that those authorizations ould be relied on byboth Local 500 and Kroehler for purposes of. respectively.seeking and conferring recognition.The General Counsel also correctly acknowledges that.under circumstances where, as here, an employer grantsrecognition to a union based on presumptively valid autho-rization cards from a majority of employees in an appropri-ate unit, the burden is on the General Counsel to show that.in fact, the Union had not received valid authorizationsfrom such a majority. Walker's Midstreaom Fuel & ServiceCo., 208 NLRB 158, 159 (1974); American Beef PackersInc., 187 NLRB 996, 997 (1971). Accordingly, the GeneralCounsel contends, and sought to prove, that a legally signif-icant number'' of card signers signed their cards only afterexpress or implied inducement from various persons' thatthe act of signing a card would substantially enhance thesigner's ability to be hired by Kroehler.'3With the issues thus narrowed, it becomes apparent thatthe General Counsel's case depends in substantial part onthe circumstances under which certain card signers affixedtheir signatures to otherwise unambiguous written authori-zations designating Local 500 as their bargaining represent-ative. Findings are entered below regarding what specificcard signers were told, and by whom, at the time cards weresigned. Consideration of the ultimate significance of suchfindings is reserved for discussion to the "Analysis" section.infra.C. Details Surrounding the Signing of Cards v SpecificIndividualsThe General Counsel called as witnesses 11'4card signerswho became employed by Kroehler prior to the March 7n Specifically, it is contended that at least 7 of the 46 cards were tainted.thereby leaving, at most, only 39 valid cards in a unit of 83 on the date of thecard check.0l With only a few exceptions, the persons alleged to have offered suchassurances were neither paid officers of functionaries of Local 500, nor one ofthe local "contacts." Rather, they were card signers' relatives, friends orcoworkers on other jobs. (See "Analysis," infra.)i In addition, one card is challenged because the purported signer neversigned the card; and another card was challenged, in part, because it wasdelivered to Local 500 by the signer only after an alleged assurance by G.Moreno that the card was "not a binding contract" and that there were "nostrings attached" to the signing. (See "Analysis," infra.)Ft One of the witnesses, Raul Rodriguez, further offered an account of thecircumstances of the signing of a twelfth card by Angel Quiroz, who did nothimself testify, but whose card was also used and relied upon in the March 7card check.card check and grant of' recognition and whose cards hadbeen submitted by Local 500 and relied on by F.M.C.S.agents in certifying that union's majority status on thatdate.1The evidence pertaining to the circumstances underwhich each of them signed cards is discussed in the approxi-mate order of their appearance as witnesses.Angel GonzalesLUncontradicted records establish that Gonzales com-pleted a written application on February 6 and commencedworking at Kroehler on or about February 13. Gonzalestestified that "about a week before" he made application,he was visited at his home by both Moreno brothers whogave him a card which they asked him to till out and sign.He further testified initially that before he received the cardone of the Morenos (later asserted by the witness to be G.Moreno) told him: "if I would sign it. I would get a job."Gonzales shortly thereafter was asked to repeat what G.Moreno had told him and amended his version as follows:"He came to my-came to the front door and said when Isigned this card I would have a chance--better chance ofgetting a job." Gonzales also testified on direct examinationthat there was a further conversation after he completed.signed, and returned the card during which one of theMorenos talked "a little about benefits, about how it wouldall go along ... and stuff like that," and then asked him fordirections to other persons' houses in the neighborhood, in-cluding that of Joey Lujan.On cross-examination, however, Gonzales testified incon-sistently concerning the timing of the alleged "job induce-ment" remarks, stating first that such remarks were madeafter he had signed the card. Hlis versions thereafter on redi-rect and during my own questioning became muddled as tothe timing of the "job inducement" remarks. He stated vari-ously that those remarks came befbre, or during, the timehe was completing the card. He also testified that he per-sonally dated the card on the spot adhering to this ac-count even after being confronted with his pretrial affidavitwhich stated that he did not date the card. Gonzales' card(G.C. Exh. 10) bears the date of"2 15 78" (i.e., a date afterGonzales was hired and well after the approximate date onwhich he allegedly met with the Moreno brothers at hishouse). Confronted with this discrepancy, Gonzales did notretreat from his claim that he had entered the date himself.but asserted that he "must have gotten mixed up on thedate and put the wrong date." Gonzales' overall testimonialdemeanor did not inspire confidence, and it is highly un-"' The General Counsel further called two card signers. t)aniel Ortega andJames Nunez. whose cards were not used for purposes of the card check.Their testimony was received for whateser value it might have in showingthat a "pattern" of conduct existed surrounding the "solicitation" and sign-ing of cards. Upon review of the testimony of those latter witnesses, I con-clude that their testimony is of no value in deciding the issues presented. Adifferent person "solicited" each of their cards Ortega's aunt and Nunez'friend, respectively). Ortega's testimony was unreliable and I would notcredit him as to what was said and whether it occurred before or aftersigning due to his constantly shifting versions on these points. Also, Ortegahad already been hired and put through a preliminary orientation processbefore he signed the card Nunez' testimony, while seemingly credible, re-vealed only that his friend. Gus Mendoza. gave him a card, saying thatKroehler would be opening a new plant and. as Nunez put it, "He just toldme to put my name, and don't date the card and to put the address."176 KROEHLER MFG. CO.likely that he dated (or misdated) his card in the presence ofthe Moreno brothers, in view of the previous findings that itwas Local 500's policy not to have card signers date thecards when they signed them. The more plausible and obvi-ous explanation for the "2-15 78" date on Gonzales' cardis that Smith or one of his agents later entered that dateupon learning that Gonzales had started work at Kroehleron or about February 13. 1 so find.In fact, E. Moreno admitted that he met with Gonzales.but his account was wholly different. First. .Moreno, cor-roborated by his brother on this point, denied that G. Mo-reno was even present at the time. E. Moreno also denied"soliciting" Gonzales to complete a card. Instead, F. More-no testified that he had been in Gonzales' neighborhoodpicking up completed cards through one of Local 500's "sec-ondary" contacts, Rafaela Lujan (mother of the above-mentioned Joey). One such card picked up from the Lujanswas from Gonzales, but E. Moreno noticed that Gonzaleshad failed to sign it. E. Moreno then went alone to Gonza-les' house, pointed out that Gonzales had failed to sign it.whereupon Gonzales signed it and E. Moreno left, afterfirst giving Angel and his brother, Lee. two additional blankcards which they had requested for some friends of theirs.Moreno denied having any conversation with Gonzales tothe effect that signing a card would enable Gonzales to geta job or have a "better chance" of getting a job.Wholly apart from considerations of Gonzales' demeanorand the inconsistencies in his testimony, E. Moreno's ver-sion of the circumstances leading to his presence at Gonza-les' house seems more plausible. The evidence as a wholeindicates that the Moreno brothers did not go "door-to-door," as it were, for purposes of "soliciting" card signa-tures. Rather, their function was limited to passing out bun-dles of cards to local "contacts" and later retrieving com-pleted cards from those persons.'" Thus, if I were to creditGonzales' account, it would be tantamount to a finding thatE. Moreno inexplicably departed from that overall patternin going to Gonzales' house to try to "sell" Gonzales onsigning an authorization card. Accordingly, I credit E.Moreno's account in this regard-that he was at Gonzales'home solely for the purpose of having him place his signa-ture on a card which Gonzales had earlier filled out anddelivered to the Lujans for transmission to Local 500.If that be the case, it is even more unlikely that E. More-no would have made the "job inducement" remarks re-ported by Gonzales, regardless of their timing vis-a-vis Gon-zales' placing his signature on the card. and even allowingfor the possibility that Gonzales was honestly mistakenwhen he claimed that both Moreno brothers were presentand that it was G. Moreno who made the alleged remarks.For there would be no apparent need to "induce" Gonzalesto do so where he had already indicated his desire to autho-rize Local 500 by having earlier substantially completed thecard and transmitted it to the Lujans. Moreover, had theMoreno brothers (or either of them) truly been there to1' E. Moreno credibly testified. that he personally "picked up" directlyfrom individual signers' homes fewer than 15 of the total of about 325 cardssecured during the campaign. As to the small number that he did so "pickup," I infer from his testimony that they had been completed hefore hearrived, and that he did not visit those homes for "solicitation" purposes.solicit Gonzales to complete and sign a blank card, thewould not have permitted him (as Gonzales claimed) todate his card it being contrary to Smith's instructions todo so.Neither Angel Gonzales nor his brother Lee was calledbh the (ieneral Counsel to deny E. Moreno's claim (madeafter Angel had already testified) that he had given addi-tional cards to Angel and Lee, thus leading additional cre-dence to E. Moreno's version, at least as to that point. Inaddition, Angel admitted on cross-examination, as did mostof the other card-signer witnesses called by the General('ounsel. that although he had read the card betfore signingit, and knew that its purpose was to authorize Local 500 ashis bargaining agent should he become employed at Kroeh-ler. he eventually became unhappy with I.ocal 5's effortsafter seeing the contract which had been negotiated. liefurther admitted that Steelworkers' agents had told him.when that Union later arrived on the scene. that in order tooust ocal 500 and void the existing contract, it would benecessary to furnish protxf to the Board that ocal 500'scards had been obtained under invalid circumstances. Thiselement of potential bias and self-interest lurking behindGonzales' testimony, coupled with his demeanor and theother inconsistencies and dubious statements detailedabove. have caused me to conclude that Gonzales shouldnot be credited as to the "job inducement" remarks whichhe attributed to G. Moreno (who. I find, was not there inany case) and that E. Moreno's account should be credited.Alfred Garcia, Cynthia Garcia, and William HughesSince the events surrounding their signing of cards areinterrelated, their accounts are considered together. BothAlfred Garcia and his sister, Cynthia, signed cards daysafter being told about them by their mother, Ramona, inthe presence of Alfred's girlfriend, Kim Finley. tlughes. afriend and neighbor of Alfred. signed a card after Finleybrought one to him. The various events in question tookplace in the period late January-early February. Alfred andCynthia Garcia and Hughes all went to interviews at theHilton on February 6, following telephone messages fromG. Moreno which are discussed below. Each was hired andstarted work at Kroehler before the end of February.Alfred's and Cythia's recollections are similar as to theirmother's remarks at the mother's home preceding their se-curing of and signing cards, but they are not identical. Al-fred's version was that mother Ramona said:..a union was handing out these cards for job [sic] atKroehler Manufacturing, and in order to get ajoh there.I would have to sign the card, turn it in, and theywould contact me. [Emphasis supplied.]Cynthia's version was:...her [i.e.. mother Ramona'sl friend [later identifiedby Cynthia as "lnez"] had some union cards to get ajob at Kroehler and that we would be getting $3.50 anhour to start.'i Obslousl. both accounts ofi the same conversation cannot be literallsaccurate. and. in a case where he precise manner n hlch assertedli "coer-cise" remarks were nmade ma*, he critical to the result. I ind thai ( nthla'st(' '¢ttnll,'lt'j i177 DECISIONS ()F NATIONAL ILABOR RELATIONS BOARDCynthia further recalled that she told her mother that she"wanted to think about it." Crediting Cynthia's further ac-count, about 2 days later, Cynthia went to "Inez' " house inRialto, after mother Ramona had asked her to do so, andupon arrival Cynthia met "nez." "lnez" did not speakEnglish, so she brought her son out to speak with ('Cnthia.The son told Cynthia that she should sign and fill out thecard, but not date it, and that "they"'8had to have thecards back in a few days. The son then gave Cynthia fiveblank authorization cards which she took with her. She lat-er completed and signed one of them herself at home, afterreading its printed text. She did not date the card, and thehand-printed word "Kroehler" appearing on it was on thecard when she first received it. She returned her own signedcard, as well as three other blank cards, to her mother. Afew days later she gave the last blank card to Alfred. whoeventually completed and signed it (without dating it) un-der circumstances discussed below, and returned it tomother Ramona.A few days later Cynthia received a telephone call from aman with a "Spanish" or "Mexican" accent (found to be (3.Moreno, based on subsequent events and testimony) whoasked her if she was the Cynthia Garcia who had "signedthe card to get the job at Kroehler's." After Cynthia ac-knowledged that she was, G. Moreno asked if Alfred Gar-cia was her husband, and Cynthia explained that he washer brother, giving Moreno instructions how to telephoneAlfred through his friend and neighbor, Hughes. G. More-no then told Cynthia that interviews were to be held at theHilton on February 6, urging her to be there promptly at 8a.m. Cynthia later recalled on cross-examination that G.Moreno also instructed her to "make sure [she] did not tellthe interviewer that [she[ had signed the card."In the meantime. Hughes had gotten one of RamonaGarcia's group of four blank cards and had signed it afterAlfred Garcia's girlfriend, Finley, had given it to him.'9Ap-parently, shortly after G. Moreno had called Cynthia Gar-cia, he then called Hughes, asking whether he had signed acard and whether he had dated it. Hughes told Moreno thatversion was more reliable than Alfred's formulation in this regard. She im-pressed me somewhat more than Alfred as being unfamiliar with the legalissues in this case and less eager to tailor her testimony to suit the result.Specifically. I do not credit the underscored portion of Alfred's testimonyquoted above. I further retain doubts as to whether Cynthia's account consti-tuted a complete and verbatim rendering of the conversation with hermother.I Although her testimony was somewhat inconclusive on the point, Cn-thia credibly testified that Inez' son made some reference to some connectionor association which his mother had with "the union." and I am satisfied thatnothing in his remarks would have led Cynthia to believe that his referenceto "they" was a reference to Kroehler.9 Hughes initially claimed that Alfred Garcia had told him before heeventually got the card from Finley that Alfred's mother had cards for "theunion" and "if I wanted one that I that she would give one to me to get ajob at Kroehler. " Emphasis supplied.] Although called as a witness. Alfreddid not corrorborate Hughes on this point. Hughes was also suspiciouslyvague and contradictory on cross-examination, first neglecting to mentionthe underscored remarks of Alfred set bfrth s.upra later claiming that"someone" said he would have a "better chance" at a Job if he signed a card:later deciding that it was Finley who said this: and later suggesting that hisown wife had made such a comment. I do not credit Hughes in his variousclaims that he was told by the various persons he named before signing thecard to the effect that signing it would enhance his chances of employmentwith Kroehler.he had not. Although not necessarily in the following order,I find that G. Moreno also told Hughes to report promptlyat 8 a.m. on February 6 for an interview at the Hilton andfurther discussed the possible jobs for which Hughes mightapply, depending on whether he was "husky." Hughes alsoclaimed that, at some point, Moreno said "something aboutputting my name on the top of the list for a job interview."(i. Moreno denied having made any such remark, and Icredit him in this latter regard because of Hughes' vague-ness in this particular area and because Hughes had greatdifficulty telling a coherent and consistent story wheneverhe was purporting to recall "job inducement" remarks, as isdiscussed above. There was no sequestration of witnesses,and Hughes had been present during Alfred's testimony.Hughes' pretrial affidavit contained no reference to More-no's having made any "top-of-the-list' type remark, al-though Alfred's testimony attributed such a comment toMoreno in the conversation between Alfred and Morenowhich occurred promptly after the Hughes-Moreno conver-sation.2' Moreover, Hughes' pretrial affidavit attributedsuch a "top-of-the-list" comment to Alfred Garcia alone.and at a time prior to Hughes' signing of the card. Alfred,incidentally, did not corroborate this version, either; andfrom Alfred's testimony it appears that Alfred had neverheard such a remark until he spoke with Moreno afterHughes got off the telephone.As is implicit in the foregoing digression, G. Morenoeventually asked Hughes to locate Alfred Garcia and bringhim to the telephone. Hughes did so, and when Alfred goton the telephone G. Moreno introduced himself, askingwhether Alfred had signed a card "to get a job at Kroeh-ler." Alfred had, in fact, already signed the card, but hadnot yet turned the card back over to his mother for deliveryback to Local 500. He told G. Moreno, however, that hehad not yet signed it. pointing out that it authorized Local500 to represent him and stating that he had reservationsabout signing a card without knowing what Local 500could do for him. G. Moreno then told Alfred that the cardwas "not a binding contract" and that there were "nostrings attached," but that Local 500 simply needed cardssigned to show that employees had an "interest" in repre-sentation so that Local 500 could enter the Kroehler plantto "recruit" or "talk to the people."" Alfred then said hewould sign "under those circumstances." and Moreno re-minded him not to date it when he did so. Moreno thenurged Alfred to go to the Hilton at 8 a.m. on February 6,adding that he would receive "first consideration," or wouldbe at the "top of the list" by doing so (see fn. 20. supra).Moreno also suggested that Alfred apply for a position asan assembler. Moreno also reminded Alfred not to mention20 Howev er. Alfred conceded on cross-examination that G. Moreno's com-ment in this regard was to the effect that Alfred would get "first consider-ation" if' he were to report promptly to the Hilon. Considering the overallpattern of Moreno's conduct, it is more likely, and I find, that such a remarkwas an exhortation to be prompt for the interview, and not a postsigningsuggestion that the act of signing a card would itself entitle one to "firstconsideration" or 'top-of-the-list" treatment. This is especially so where, asfound above and hereafter. G. Moreno told both Alfred and Cynthia not totell the interviewer that they had signed authorization cards.l I credit Alfred, whose testimony on this point was careful and essentiallyunshaken by igorous cross-examination G. Morenl's denial on the pointwas ritualistically pat and unconsincing.178 KROHI L.ER MFG CO.to the interviewer that he signed the card. (Part\ to theContract Exh. 2, p.2.)Alfred turned over his already signed card to his mothershortly after that conversation. When he appeared on Feb-ruary 6 at the Hilton, he was told, inter alia, by interviewerFoy, in response to his own query, that Kroehler did nothave a "union shop."Although Alfred and Cynthia Garcia, Hughes, and Al-fred's girlfriend, all applied at the Hilton on February 6,Finley, who had also signed a card. was never hired a factthat the Garcias and Hughes admitted knowing. They alsoacknowledged, as did every other card signer called by theGeneral Counsel, that Kroehler's written job applicationform made it plain that completing it did not constitute anyassurance that a job was available or that the applicantwould be hired. They also acknowledged, as did the others,that they became aware after starting work for Kroehler inmid-late February, that there was no current union repre-sentative.22Finally, like all other card-signer witnessescalled by the General Counsel, these three witnesses nevermade attempts to revoke their cards after they were hiredand before the March 7 grant of recognition to Local 500."Harry GoingsLike the three witnesses who preceded him, Goings didnot receive a card directly from an officer or functionaryemployed by Local 500. He also conceded that he hopedthat his testimony would be helpful to the interests ofCharging Party Steelworkers. This latter potential biasseems to have affected his testimony somewhat. He testifiedthat he was originally approached by a coworker on an-other job, Art Guerrero, who assertedly told him that Gue-rrero's father "had cards that he can give me one hatr illhelp me find a job," adding that Guerrero had mentioned a"mattress plant" that would be hiring. Although uncontra-dicted, and perhaps not truly material in any event, I havesufficient doubts about Goings' ability and dispositionfaithfully to recall what happened, that I do not rely on theunderscored portion of the above quote.24A few days later,Guerrero brought a card to their mutual workplace, a "fast-food" hamburger stand, and Goings signed it but, on Gue-rrero's instruction, did not date it. Goings further testifiedthat Art Guerrero stated that Guerrero's father had said:IT]here would be 300 to 500 openings at the plant, andhe [i.e., Guerrero's father] would turn those names in,if I signeda card I would have a good chance of gettinga job. [Emphasis supplied.]21 Cynthia testified that when she signed the card, she assumed that therewas then a union contract with a "union shop" rule at Kroehler, althoughconceding that no one had told her this.1 Similarly, they acknowledged disenchantment or unhappiness with Lo-cal 500 only after learning of the terms of the contract which was eventuallyreached and after Steelworkers began rival organizing activities.2 Art Guerrero was not called as a witness by the General Counsel, just asother persons alleged to have made "job inducement" remarks to Alfred andCynthia Garcia and William Hughes were not called (i.e.. mother Ramona.girlfriend Finley, Hughes' wife).25 Guerrero's father, Carmen. is not connected with Local 500. E. Morenostated that he "knew" him, but denied ever telling Carmen that signing cardswould help signers to obtain a job at Kroehler.From the way in which the underscored portion of G(o-ings' testimony appeared, it had all the earmarks of an at-tempt by Goings to "squeeze" testimony unfavorable toKroehler and Local 500 into an otherwise innocuous andcredible coversation. This impression was enhanced when itemerged upon cross-examination that Goings' pretrial affi-davit contained a similar account. omitting only the under-scored reference linking igning a card to the "good chance"remarks made by the younger Guerrero to Goings. Accord-ingly. I do not credit Goings as to the underscored portion.I further find that Art Guerrero told Goings, in effect. onlythat Guerrero's father had said that. given the anticipatedlarge number of openings at Kroehler. Goings would have agood chance of getting a job there.26Two or 3 weeks later," Goings went to the Hilton torinterviews and was hired. He got a message from hismother that a man had called his home with informationabout the Hilton interview. (This was, presumably. one ofthe Moreno brothers.) Goings started working at Kroehleron or about Februar3 20.Tommy Castro BarreraBarrera started working at Kroehler on or about Febru-ary 27. He went to an interview at the Hilton after earliersigning, but not dating, an authorization card for Local 5(X).and after receiving a telephone message through his sisterthat he should go to the Hilton on a certain date for aninterview.2When he signed a card. Barrera had been em-ployed at Kinder Manufacturing and acknowledged that heknew that signing it constituted an authorization Ibr repre-sentation because another local union affiliated with theInternational had been organizing employees while he V.asstill working at Kinder, and was passing out similar cards.Barrera testified that he signed the card under the follow-ing circumstances: While working at Kinder. he saw co-workers Pete Ramirez and Ventura Campos talking about aLocal 500 authorization card which Ramirez was holding.Inquiring, Berrera was told by Ramirez, (according to Ber-rera's initial testimon) that it was a "union card" for aunion,... that Kroehler was going to have and if I signed thiscard. filled it out and, you know. well you know. Iasked, you know, well-well he said if he signs this2' Even though Goings testified that the above-quoted remarks of ArtGurerrero were made after he signed and turned the card back over to Oue-rrero, the General Counsel urges on brief that I find that they occurredbefore signing, because Goings attnbuted to Guerrero the expression, "if Isigned." The above finding that Guerrero did not even make the statement inquestion detracts from the strength of the General Counsel's argument, andthe findings as to what Guerrero did say may render inconsequential thequestion of timing vis-a-viis signing I find, nevertheless, consistent with Go-ings' specific recall on this point, that the remarks which were made byGuerrero occurred after Goings signed the card. The risk of nonpersuasionon prima facie portions of the General Counsel's case remains with the Gen-eral Counsel. and it would be sheerest speculation on my part to find on thisrecord that the credited statements hb Guerrero took place before Goingssigned the card.27 Thus, the exchanges with Guerrero were in early February. and not inearly January. as Goings at one point testified.21 Barrera acknowledged on cross-examination that the message as he gotit from his sister was that he should get to the interview "real earl) [so as to)...stand a chance of getting an early interview time and that in turn wouldgive [him] a better chance of getting a job down there."179 I)tD('ISIONS () NAIIONA I.ABOR REIATIONS BOARI)card he would have a good chance of getting a job atKroehler .. which was going to open up that month.Ramirez added that he had gotten the card from Cam-pos. Campos then interrupted and, according to Barrera'sinitial account, stated: "... If I [Barreral filled one out thatI would have a good chance of getting a job at KroehlerManufacturing, too."Campos then told Barrera that she had gotten cards froma friend, Helen Del Gado, and urged both Barrera andRamirez to sign cards right away. Barrera and Ramirezeach stated that they wanted to talk further about it "tofind out more about this card." Del Gado is Barrera's ex-wife's cousin and he and Ramirez visited Del Gado at herhome that night. Upon arrival, Barrera states he asked DelGado if it was "true that if we signed this card that ...wewould have a good chance of getting a job at Kroehler," towhich Del Gado replied, "Yes." Del Gado then went on toinstruct Barrera and Ramirez to sign, but not to date thecards, which they did.None of the other participants in the above-describedevents (i.e., Ramirez. Campos, Del Gado) were called aswitnesses. Although Ramirez signed a card, he was nothired. After being hired, Barrera became a departmental"committeeman" for Local 500.Barrera's initial accounts of his conversations with Cam-pos, Ramirez, and Del Gado were seriously undermined bythe following exchange during cross-examination:Q. [By attorney for Local 500] Okay. Now goingback to the conversation you had with Ventura Cam-pos and Helen Del Gado, isn't it correct, Tommy, thatin that conversation [sic] what you were told by themwas that you had to get your card in quick and thatyou had to sign it quick and that if you did sign a cardyou would be one of the first notified concerning theinterview time for a job at Kroehler?A. True.Of course, this concession drastically changes the tenor ofthe alleged "inducements" which preceded Barrera's signa-ture. The inference which could be drawn from Barrera'sinitial version is that Barrera signed only after being toldmore than once that, in effect, the authorization card was a"ticket" to a job. From the latter concession, it appears thatBarrera was told only that signing a card would permitLocal 500 to notify him as soon as interviews were to beheld and he would thereby be in a better position to be "atthe front of the line," as it were, for making an application.The latter message is wholly consistent with Local 500'sdeclared organizing strategy and with credited accounts ofseveral other card signers; and I find that it is the lattermessage which was conveyed by Campos and Del Gadobefore Barrera signed a card."2Recognizing problems with Barrera's testimony on cross-examination.the General Counsel urges on brief that Barrera's latter version merely re-flected what he was also told, in addition to that which he had earlier re-counted. I do not embrace such a generous interpretation especially wherethe General Counsel did not attempt through redirect examination to estab-lish the basis for the interpretation now urged, and where no effort was madeto corrorborate the former version by calling the other participants. More-over, G. Moreno credibly testified that he knew Del Gado, who had tele-phoned him after learning that someone else had signed a Local 500 card forKroehler while employed at Kinder Manufacturing. Del Gado told G. Mo-Joey Salcedo LujanAs was noted above in the discussion of Angel Gonzales'card, Rafaela Lujan was one of Local 500's secondary con-tacts who had received some authorization cards to distrib-ute to persons interested in working at Kroehler. She gaveone to her son, Joey, "around" January 10. according toJoe's credited testimony. Joey eventually went to an inter-view at the Hilton in early February, following notice bytelephone from a "Mr. Moreno" (whether George or Elisiois not clear from the record). He started working at Kroeh-ler on February 20.The allegedly "coercive" statement relied on by the Gen-eral Counsel was made by mother Rafaela who, accordingto Joey's initial account, told him that "there was somecards being passed around ...[a]nd that there was a possi-bility that I may be given a job if I filled out that card";recalling further that Rafaela specified that the "cards"were "union cards." Asked shortly afterward by the Gen-eral Counsel whether he signed the card before or after hismother had made the above-quoted remarks, Lujan replied"That is really hard for me to answer," Pressed further, hestated "It must have been after." Employing the same rea-soning discussed above at n. 26 in connection with Goings'card. I find that the General Counsel has failed to meet itsburden of proof on a material primna ileic point. i.e., thatRafaela's statements induced Joey to sign the card.0More-over, because Joey eventually diluted his initial account ofmother Rafaela's remarks, as is discussed below, it is doubt-ful whether the timing of the remarks is critical to the ques-tion of the validity of his card. In any case, I again rejectthe General Counsel's suggestion on brief that Joey's attri-bution to Rafaela of the conditional phrase "if I filled outthat card" establishes that the remark preceded his signing.Joey also claimed to have written the date which appearson his card and that mother Rafaela later told him that heshould not have done so. Just as in the case of' Angel Gon-zales, however, this is patently incredible since the signingtook place, according to Joey, on or about January 10, andthe card bears the date of February 24. It is thereforefound that Joey did not date the card in question, but thatan agent of Local 500 later postdated it, consistent with itsgeneral practice in this regard.Cross-examination of Lujan disclosed the following: Hisfamily receives one of the local newspapers, the San Ber-nardino "Sun Telegram" on a "daily" basis.32He hadreno that she wanted to sign a card for Local 500, and Moreno gave her fiveblank cards shortly thereafter, telling her that he "would call her as soon as[hel found out when Kroehler was starting to take applications." G. Morenofurther credibly denied that he told Del Gado that signing a card would gether a job at Kroehler or that he authorized her to tell any other signersanything to that effect. This is again consistent with Local 500's patterngenerally, and further tends to suggest that Del Gado, at least, said no morethan that which Barrera conceded in the above-cited portion of his cross-examination.Rafaela did not testify.I* One possibility that Joey initially dated the card "January 10" (eventhough he claimed the February 24 date as his own). but that a Local 500agent later erased or otherwise changed the date to "February 24"is ren-dered doubtful by the fact that the date appearing on Lujan's card (G.C.Exh. 19 shows no visible evidence of erasure or modification.32 This is one of the papers through which Kroehler had been regularl)announcing job openings and interviews since early December. i.e., well be-fiore Lujan received and signed a card (See Resp Exhs. 7 13.)180 KROFHI.ER MFG. CO.worked at other union-represented jobs. had read the cardbefore signing it, and knew that it authorized ocal 500 ashis representative. When "Mr. Moreno" called him aboutthe Hilton interviews, Moreno urged ujan to show up atthe Hilton when interviewing started to have a betterchance of getting a job, and also wished him "good luck."Finally, addressing the question of what mother Rataelahad initially told him about the card, there was the follow-ing exchange between Local 500's counsel and Lujan:Q. It could have been, could it. that she simply saidlook, these cards are being passed out. If you sign acard and go down, you might get an interview, earliernotice of an interview; is that correct?A. How do I know. I mean she told me what ou justsaid, you know, about the card. Emphasis supplied.]Once again. as in the case of Barrera, supra, Lujan's sec-ond version substantially negates any suggestion that hismother told him (whether before or after signing) that theauthorization card was a "ticket" to a job at Kroehler.Rather, the second version implies no more than a messagethat signing a card would enable Local 500 to give Lujanadvance notice of interviews,"3and, in that very limitedsense, that signing a card might "help" him get a job atKroehler. Accordingly, I find that, without regard to thetiming of mother Rafaela's remarks, she conveyed no morethan the latter message.Joey Lujan was the last of the card-signer witnesses,whose cards were used in the March 7 card check. whowere presented by the General Counsel prior to a 4-dayrecess of the hearing. The General Counsel had indicatedimmediately prior to the recess that the government had nofurther witnesses to present and that it was prepared to rest.After further colloquy, however, the General Counselstated that the government wished to review its case thusfar, with the possibility that it might attempt to locate andcall additional witnesses during the trial hiatus. Upon re-sumption of the trial 4 days later, the government presentedthree additional witnesses who had not been previouslycontacted during the original investigation or during initialpretrial preparation.Daniel EspinozaEspinoza was the first postrecess witness and his creditedtestimony disclosed that he had never seen nor signed anauthorization card, although a card purporting to bear hissignature had been received by Local 500 and had beenused on March 7 to establish its "majority" during theF.M.C.S. card check.Y This was clearly a unique circum-31 Which notice Lujan (and. presumably other card signers. as well) couldas readily have received from perusal of the classified section in the dailnewspaper.3 Based on Espinoza's own credited account. he eventually learned fromhis mother-in-law, only after he had started work at Kroehler. that she hadcompleted "a card" (without further explanation) for him, including signinghis name to it. His mother-in-law also told him that she had gotten the"card" from a "friend" and had turned it back to the friend after completingit on his behalf She added at the time that she hoped Espinoza was notangry with her for having done so without his knowledge, and Espinoza toldher that he was not---that since she had helped him get a job. he had nocomplaints Such testimony was clearl hearsay as to the truth of thestance, unrelated to the factual basis on which the GeneralCounsel had originally issued the complaint herein. and op-posing counsel objected to an alleged I I-hour expansion of'the complaint. I ruled that the complaint. particularl in itsassertions that Local 500 did not have an "uncoerced ma-jority" when it received recognition from Kroehler. was suf-ficiently broad to permit proof that might show that such a"majorit " was lacking. in part. because a card used toprove the same had never been seen. signed. nor ratified hbthe purported signer prior to its use in the card check. Nei-ther Kroehler nor l.ocal 500 sought a recess to investigatethis testimony.'1and no other discernible basis exists forrefusing to consider it because of "prejudice" to those par-ties.Crediting Espinoza. he was unaware of any job prospectsat Kroehler and of the existence of ans "cards" relating toKroehler until he got a call from E. Moreno9 in earl' Feb-ruary. While E. Moreno did not "recall" making a specifictelephone call to Etspinoza and denied making ans of theremarks discussed below to anyone, I do not credit him inthis regard. His claimed inability to "recall" and his denialswere lacking in conviction and were part of a lengthy cata-logue of denials which were frequently uttered even beforel.ocal 500's attorney had completed his questioninig. B!contrast. Espinoza struck me as a sincere and careful 'vit-ness. albeit a somewhat troublesome one. due to his out-bursts during cross-examination.The conversation between E. Moreno and spinoza wasas follows: Moreno introduced himself' bh name"7 and askedEspinoza whether he vwas "working set." When Espinozasaid that he was not. Moreno told him he had a '' "goodchance" of getting a job ift' he were to make application atthe Hilton on the following Monda, (February 6, as itturned out, based on the date of the application form coin-pleted by Espinoza after he flollowed up on Moreno's sug-gestion). Puzzled, but appreciative. Espinoza aisked Morenomother-in-law 's statement, to pinozla. but, for a variel, ot reason, , .lealwith in existing colloquy among the Judge and counsel. the hearsay testi-monx was recelsed. There are consideralhe "circumstantial guarantees" otthe "trustworthiness" of the hearstis material for. at least, limited purposes(Fed. R. Eid., Rule 803 28 S (A) That is. such testiimin? tends tonegate any implicaion that Local s00 had an, responsihility for. or kn'winrole in, the "forgers" of the "Espinoza" card. a suggestion which the GenerllCounsel expressly disclaimed in an eent Accordingly, I relh on said hear-say for the limited purpose of concluding that some third-part? "solunteer"completed Espinoza's card and that Local 500 plaed no knowing role inthat process35 The testimoni did not amount to a "surprise" at least to Kroehler,since. as is discussed below. Kroehler had intersiewed and tken a satermenton the subject from Espinoza during its own nsestigation into the underl?-ing charges some 4 months before he hearing" General Counsel's unopposed motion to correct the transcript to chiltge"l.ouis" to "Elis." made on briel is herehb granted as being n specificaccord with my own recollection o the name which Espinoza used at thatstage of his testimony. "''Els" Moreno is fturther ituund to be t hlio Moreno." Espinoza specificall3denied that Moreno mentlioned ans associatlonwith Local 500 or "a union." which I find doubhtful but nt o sufficientmoment to require a resolution As found hereafter, nothing in the subse-quent conversation put EspinoaLi on specific notice that Ltocal t0 had a cardpurportedl signed h spminroa hl h uuthorl:ed thal i ,i hi Ih, Irl:,ictrepri'senratizi at rohcr Thus. \lotreno' Ilter rlerence to h. ln .".ial"from lFspinoza did nt create ,i sltuati ,n .here t-spinoa's Ilalire to retriceor disasow the "card" amounted to a "rllficallion"' r "adopion" t thleauthiorization crd submitted Io l.ocal s51) uithoit his knos leig h .i thirlrpartsx solunteer181 DI-('ISIONS OF NA'IIONAL L.ABOR RELATIONS BOARI)how he had gotten Espinoza's name and telephone number.Moreno replied that Espinoza had "filled out a card."(without further specificity as to the nature of the card).Espinoza protested that he had not tilled out a card andMoreno said that he had, finally adding jokingly: "Youprobably were drunk." Espinoza persisted in his denial.stating that he was on an exercise and weight loss regimen.that he had been studying a lot, and that he had only beendrinking milk recently. Moreno laughed these commentsoff, saying that Espinoza had probably been "drunk onmilk." The subject then turned again to the job, with More-no urging Espinoza to appear at the Hilton on "Monday"promptly at 8 a.m., because he would have a "good chance"of getting a job if he did so, adding the suggestion thatEspinoza apply for a position as a "materials handler."Following Moreno's suggestion, Espinoza went to theHilton on February 6 and was interviewed by Foy, atwhich time, incidentally. Foy replied to Espinoza's questionwhether there was going to be a union at the plant by say-ing, in substance, that there would not be, and that thecompany's benefit plan was so good that there would be noneed for union representation. Espinoza was told that hewas hired that same day, and he started work shortly there-after.As was noted above, it was not until about 2 weeks laterthat Espinoza talked to his mother-in-law who told himthat she had signed "a card" for him which had evidentlyset in motion the events which had led to his being hired,and Espinoza told her, in effect, that he was grateful for herhaving done so and had no objections.In his written statement made to Kroehler's attorneysduring their own investigation of the case in July (Resp.Exh. 3), Espinoza stated that he had "approved" of hismother-in-law's actions in completing a card for him.3"From this, Kroehler and Local 500 argue that Espinozaknew during the material, pre-March 7 period that the cardin question was an authorization card for Local 500 andthat his "approval" of his mother-in-law's actionsamounted to "ratification" of her having signed an authori-zation card on his behalf. I reject this interpretation. Espi-noza's pretrial statement does not make clear when Espino-za became aware that the card in question was anauthorization card, and Espinoza credibly testified that hedid not learn that latter fact until long after recognition wasgranted. This is entirely plausible since, in the ordinarycourse of events, the significance of the reference by themother-in-law and by E. Moreno to "the card" as anythingmore than some kind of job application would not haveoccurred to Espinoza until the recognition of Local 500 hadalready taken place and said recognition had been calledinto question by the Steelworkers' charges. Accordingly, itis found as a matter of fact that Espinoza was unaware thatanyone had signed his name to a document purporting toauthorize Local 500 as his representative for collective-bar-gaining purposes at any time before "his" card was put touse in the March 7 card check.n1 This was in response to the prewritten form question apparently given toseveral employees: "Did you sign a card for the Upholsters [sic] Union (Lo-cal 500) sometime before March 7, 1978?"Raul Rodriguez, Angel Quiroz (not called its a witness),and Jack MendozaThe cards signed by the three above-named persons werecompleted under interrelated circumstances. with testimonyon the subject received only from Rodriguez and Mendoza.The two last named witnesses were so biased, and so mutu-ally uncorroborative and contradictory' (and Rodriguez'own various accounts on direct and cross-examination werethemselves so hopelessly self-contradictor} ) on materialpoints that the three cards are susceptible of summary dis-cussion. Suffice it to state at the outset that Rodriguez andMendoza are not credited in any of their testimony imply-ing to the effect that they (or Quiroz) signed cards onl afterassurances that doing so was the way to get work at Kroeh-ler, or to the effect that the cards were job "application"forms.In addition to serious internal inconsistencies, retrac-tions, and evasions which characterize Rodriquez' overalltestimony and which are too numerous to detail herein.Rodriguez struck me more than any other card-signer wit-ness as being determined to find as many ways as possibleto attribute "job inducement" remarks to persons withwhom he talked before signing his own card (which, inci-dentally, he acknowledged having read before signing andwhich he further acknowledged he did not regard as a job"application" form, even though he elsewhere sought toclaim that the "man on Central" referred to the card as an"application"). This seeming determination to shape hisown testimony may be attributable to his evident bias andhostility towards Kroehler, which he conceded in an un-characteristic moment of candor. He further explained thatthis hostility is what motivated him to agree to testify whena Steelworkers' agent met with him during the 4-day hear-ing hiatus. His testimony as to what he told Mendoza andQuiroz before they completed their cards suffered from thesame difficulties. Mendoza's account of Rodriguez' remarksabout the card is quite different from Rodriguez', and is notindependently credible under all the circumstances."From the credited portions of the testimony of Rodriquezand Mendoza, I am only able to find as follows with respectto their cards:'9 Among numerous other difficulties with their respective accounts. Men-doza rather vaguely denied that the signature on the card (G.C. Exh. 24purporting to bear his signature, and which was used in the card check, washis own. The General Counsel asserts on brief, and it is likely, that Mendozawas "mistaken" in this regard. The card had already been authenticatedthrough Rodriguez and had been received in evidence, and a comparison ofthat signature and Mendoza's admitted signature on his job application re-veals no obvious discrepancies in handwriting style. Indeed. Mendoza admit-ted that he filled out a card given to him by Rodriguez and turned it in, withRodriguez and Quiroz, to the "man on Central." but he was reluctant toidentify any of the writing on G.C. Exh. 24 as his own, although he stoppedshort of flatly denying it. There being no question that Mendoza completedand returned a Local 500 authorization card (and only one such card) in theperiod before the card check I find that GC. Exh. 24 is that card. It is notstrictly necessary to determine whether the signature on that card is Men-doza's. it being otherwise clear that he "adopted" its contents. Were it neces-sary, I would find that the signature was his own and that his failure to sorecognize it stemmed from a desire to do whatever he thought might "taint"the card, there being independent evidence suggesting his disgruntlementwith Kroehler over having been fired months before the trial. Moreover.Mendoza's demeanor exhibited during his "study" of G.C. Exh. 24 suggestedextreme coyness.182 KROEHLERIn "early February.," Rodriguez' cousin, Elisio Flores.told him that a "man" on Central Avenue had "cards"somehow relating to a "job." After getting directions. Rod-riguez went to the home of the "man," was told by himabout good prospects for jobs at Kroehler, and was givenabout five authorization cards. Rodriguez signed one, gavetwo others to Mendoza and Quiroz. which the, completedexcept for the date, and further gave cards to three otherpersons who signed them. Those latter three were not usedin the March 7 card check, however, either because thesigners were never hired, or were hired after March 7.Rodriguez. Mendoza, and Quiroz later went together tothe home of the "man on Central" and returned their re-spective cards to him. Later, acting on a message trans-mitted by Quiroz. they went to interviews at the Hilton andwere hired, starting work before March 7.Richard AlanisAlanis signed a Local 500 authorization card in "earlsFebruary," after reading its contents. He received it fromhis father, who was employed at a cement plant in the areawhich was represented by an unidentified labor organiza-tion. The father told the younger AlanisO that he had got-ten the card from a fellow employee at the cement plant.Neither the father, nor Alanis' mother. who were both pre-sent when young Alanis got the card, were called to testify.Crediting young Alanis, whose testimony was essentiallyconsistent on the point, his father told him that a "furnitureplant" was going to be opening in the near future. Thefather gave Richard a blank Local 500 card, advising himto fill it out and mail it in, and further commenting thatyoung Alanis "would have a good chance of getting a job."Alanis misplaced the card and did not relocate it forabout a week. When he again found it, he completed it andmailed it to Local 500. Although he did not recall the de-tails, he got word that Kroehler was interviewing at theHilton4' and presented himself at the scheduled time. Hewas hired near the end of February.V. ANALYSIS AND (ONCIAISIONSA. The Question of "Agency"The foregoing credited testimony discloses that the al-leged "coercion" surrounding the signing of cards stemmedalmost exclusively from remarks made by relatives, friends,and coworkers of the card signers.42With the case in this40 Who resides at a different address from his parents' and is. therefore.presumably. "emancipated."41 Without being certain that this was his source of the information aboutthe interview. Alanis recalled that his mother had seen something in thenewspaper about Kroehler's holding job interviews at the Hilton.14 In the case of Angel Gonzales, although he spoke with Local 500 agentE. Moreno before signing his card, it was found that Moreno did not makeany of the "inducements" attributed to him by Gonzales but. rather, simplypointed out that Gonzales had failed to sign the card. which resulted inGonzales' affixing his signature to it. In the case of Alfred Garcia, G. More-no spoke with him before Garcia had agreed to return his card under circum-stances where it could fairly be said that Moreno's remarks amounted to"solicitations" or "inducements." Accordingly, fronm the credited evidence.Alfred Garcia's case was the only exception to the otherwise uniform patternof "solicitation" by nonemployees of l .ocal 500.18X3posture. both Kroehler and the General Counsel devotesubstantial argument on brief to the question whether ornot those types of "solicitors" may be treated as "agents" ofLocal 500. Indeed, Kroehler argues on brief that there wasnever a primal filie showing that such relatives. friends. andcoworkers were Local 500's agents. and therefore urges thatthis case can be quickly disposed of on this groundalone." B contrast, the (ieneral Counsel asserts that l.ocal500 cannot escape liability for the acts ot such "third per-sons" when it "gav the cards to those third persons, andthen instructed (or it filed to instruct) those third personsin the manner in which they were to solicit signatures."[Emphasis in original text.]To the extent that Kroehler argues that the complaintherein must be dismissed for failure to prove that the "solic-itors" in question were. in a strict legal sense. "agetnts" ofLocal 500, it is an argument which I am unable to accept asapplicable to a case of this type. Ordinarily, proof of anagency relationship is important only when the ultimateissue is whether the purported "principal" has iolatedsome provision of the Act, or has engaged in objectionableconduct warranting setting aside an election {see discussion.inf1a). By contract. for example. in cases raising the issuewhether a bargaining order remedy must be imposed toremedy employer misconduct, the critical issue is whetherauthorization cards signed by employees may be taken asreliable evidence that the card signers desire union repre-sentation.4Resolution of that issue. in turn. depends on thecircumstances under which the card was signed usutall.whether or not the card solicitor (often a fellow etnploee"volunteer" rather than a paid union "agent" ) employedcoercion or some fraudulent inducement to obtain the cardsignature.Kroehler cites a portion of one Board case, appl ing (ti -sel, suipra, which calls into question the above anal ,sis.Thus, in Beaver Bros. Baking Co.. Inc. d /a .4nlcricanBeautv Baking Co., 198 NLRB 327 (1972), the Board, aftera close analysis of the evidence surrounding the signing ofan authorization card by employee Moore. concluded thatcertain remarks hby a fellow employee, Condron, a card "so-licitor," were "in the nature of reassurance, rather than co-ercion." B eaver Bros.. supra at 328. In language specificallyrelied on bv Kroehler. however. the Board added (Iil,Further, the record is devoid of an' eidence that (on-dron was an agent of the Union so as to hind it in answay or that the Union ratified the statement.4N1. R B s. Gosre Packing C(o. Inc., 395 U.S. 575. ) 60I9 (19t68)4 That a solicitor's "agency" relationship with the Inion is not .: illa terlIissue for purposes of application of the tests for aluthoril ion card alli, ,itset forth in (;Gsel, upra, ma, he inferred from the (Court' dehheralc ,e .otthe term "union adherent." rather than "union agent." as In the fIllo .,lgpassage 395 UIS at 606):IElmployes should be bound by the clear language A's haI the\ sgnunless that language is deliberately and clearly canceled hi ai u,, ii, iherent with words calculated to direct the signer to disregarld anl torgclthe language abose his signature [Emphasis supplied That the Court's choice of terms was deliberate is underscored lurther ll thesame portion of its opirion wherein it noted that. in one oI the undorl iltgcases consolidated for purposes ol re\ iew,. I1lc, Ak In,.the emploees handled the card dri e thcmseles Irerm hbeginan ig iend, contacting the union. obtaining the blank authorlzaton cards. lidrsoliciting their elloa employees on that basts: n Ilnlor iens s Creinsolved in the card signing IEmphasis su pplied I DE.(CISIONS OF NATIONAL ILABOR RELATIONS BOARDBecause the Board had already determined that Con-dron's remarks were noncoercive, I am strongly disposed totreat the cited sentence as ohiter dictum and of no preceden-tial significance absent further clarification from the Board.Thus, in support of that sentence, the Board cited Jas H.Matthews & Co., 354 F.2d 432 (8th Cir. 1966), which, atpage 437, contains language which appears to be equally inthe nature of dictum. The Board also cited Bronze Allo.vsCompany, 120 NLRB 682 (1958), in which, consideringpostelection objections. the Board rejected the contentionthat an individual employee's conduct warranted settingaside an election, absent evidence that the petitioning union"authorized" or "ratified" the conduct in question. This lat-ter case. however, is distinguishable as involving an "objec-tions" context in which it has long been the rule that, exceptin extraordinary cases of "pervasiveness," misconductwhich is not attributable to a "party" to the election maynot be invoked to set aside the results of an election. See.e.g., N.L.R.B. v. Monroe A4uto Equipment C'o., Hartwell Di-vision, 470 F.2d 1329. 1332 (5th Cir. 1972), and authoritiescited therein.This doctrine of giving little or no weight to statements orconduct of"third parties" in considering objections to elec-tions also explains the holdings in cases cited b Kroehlerin further support of its position and appearing at page 55of its brief. The policy underlying the emphasis on the"agency" issue in such cases is well explained in one of thecases cited by Kroehler, N.L.R.B. v. Sauk PValley Manufac-luring Co., Inc., 486 F.2d 1127, 1131 32, esp. footnote 5(9th Cir. 1973). And the policy as there described wouldclearly appear to relate only to election situations, wherethe effects of potentially coercive statements of a "third-party" are likely to be minimized by the opportunity tohear other views during the normal "give-and-take" of em-ployer and union preelection campaign activities. Thus, it isunderstandable that in such cases, as a matter of policy,such "third-party" conduct would not ordinarily be treatedas sufficient to overturn an election, absent additional evi-dence that the employer or union authorized or ratified theconduct in question.However, the ultimate question in the present case is es-sentially similar to those presented in bargaining ordercases under Gissel, supra, that is: Were the cards used toobtain recognition from Kroehler, considering the circum-stances under which they were signed, sufficiently reliableevidence that a majority of employees desired representa-tion by Local 500 to render said recognition lawful? For thereasons discussed above, I conclude that the question of thecard solicitors' "agency" relationship with Local 500 is, es-sentially, superfluous to a resolution of that issue.45The realquestion remains; namely: Did the solicitors, in a legallysignificant number of instances, obtain card signaturesthrough coercive or fraudulent means?B. Conclusions as to the Validity of the Signed CardsHaving determined, in essential agreement with the Gen-eral Counsel's position that what was said to card signers is" Accordingly, while one or more of the solicitors in question might.through an attenuated reasoning process, be labelled "agents" of Local 500,it is unnecessary to. and I do not, make any specific findings in that regard.of considerably greater importance than whether or not thesolicitors were "agents" of Local 500, it is nevertheless con-cluded that the General Counsel has failed to show in asufficient number of instances that card signers werefraudulently or coercively induced to affix their signaturesto unambiguous authorization cards. Put another way,adapting the Gissel standard to this case, it is found that allbut two of the cards called into question did not involvesolicitations which "deliberately canceled" the "clear lan-guage" on the cards by use of "words calculated to directthe signer to disregard and forget the language above hissignature." Gissel. 395 U.S. at 606.At the outset, it is concluded that G. Moreno's state-ments to Alfred Garcia to the effect that the card was not a"binding contract," that there were "no strings attached" tosigning the same, and that it would be used simply to showsufficient employee "interest" to "enter" the Kroehler plantfor "recruitment" purposes, had exactly the "cancellation"effect discussed in the above-referenced Giss..el passage. Theunique circumstances surrounding the use of the card pur-portedly signed by Daniel Espinoza, but which he had nev-er seen nor adopted, also warrants the conclusions that thatcard could not have been used to prove Local 500's major-ity status during the March 7 card check. These conclu-sions, however, do not seriously undermine Local 500's ap-parent "majority" on March 7 of 46 out of 83 employees.The extraordinary circumstances involved in Alfred Gar-cia's and Daniel Espinoza's cases, however. were not part ofthe "pattern," such as it was, involved in the solicitation ofthe remaining 10 cards challenged by the General Counsel.As to that remaining group, as is shown by the followingsummary recapitulation of the credited evidence, there wasno "clear and deliberate" solicitory misconduct "calcu-lated" to "cancel" the plain authorization language on thecards:1. Angel Gonzales: No credible evidence of aney solicitoryinducements whether presigning or postsigning.2. Cynthia Garcia. Her mother made, at best, the am-biguous statement'that a "friend" had some "union cardsto get a job at Kroehler." After "think[ing] about it" for afew days, Cynthia got a card, read it, and signed it. ThatCynthia "assumed," without ever being so told, that Local500 was already recognized at the plant, and that there wasa "union shop" rule in effect, in no way negates her adop-tion of the "authorization" language on the card.474 "at best ..ambiguous," because I would more readily interpret such astatement as merely being the equivalent of a statement by her mother: "Ihave a friend who has some union cards in connection with getting a job atKroehler." Likewise. when G. Moreno called Cynthia to urge her to go tothe Hilton for an interview and asked whether she had signed a card "to geta job at Kroehler." it would require a great deal of straining to infer thatMoreno was somehow. ex pos facio, trying to tell Cynthia that the card shehad signed was, itself, the means through which one "gets" ajob at Kroehler.As Cynthia and others elsewhere acknowledged, and what is. in any case.obvious. one "gets" a job from an employer not by signing a union autho-riation card. Further. whatever misimpression Cynthia and others may haveprivately entertained about the cards' possible use and "tickets" to a jobmust have been substantially dissolved by repeated instructions to Cynthiaand other card signers by the Moreno brothers nul to tell Kroehler interview-ers that they had signed cards.47 "It has been held that an employee's thoughts (or afterthoughts) as towhy he signed a union card, and what he thought that card meant, cannotnegative the overt action of having signed a card designating a union asbargaining agent." Joy Slk Mills, Inc. v. N L.R B. 185 F.2d 732. 743 )D.C.('ir. 1950), cert. denied 341 U.S. 914. and cases cited therein.184 KROEHLER MFG. CO.3. William Hughes. No credible evidence regarding thenature of the "inducement," if there was any, other thanHughes' own desire for union representation, which pre-ceded his signing. And see comments relating to CynthiaGarcia, supra.4. Hart' Goings. From the credited evidence,4Sany re-marks made which possibly suggested a relationship be-tween his signing the card and the possibility of a job oc-curred after he signed; therefore, such remarks could nothave induced him to sign. Moreover, the credited evidenceshows that such remarks were not "linked" to the act ofsigning, but amounted to independent observations by hiscoworker, Guerrero, that Goings had a good chance of get-ting a job because of the expected large number of positionsthat would be available.5. Tommy Castro Barrera. From his credited testimony.he was given only the message that signing a card wouldentitle Local 500 to give him early notice of Kroehler's in-terview schedule and, in that limited sense, that such sign-ing might be of some aid in getting a job. Such a messagescarcely "cancels" the plain "authorization" language ofthe card and it is concluded that Barrera "bound" himselfthereto in the sense in which Gissel employs that term. Nei-ther is such a limited and truthfiul "inducement" the type of"promise of ...a tangible economic benefit" that causedthe Board to invalidate cards obtained under false promisesof "$500 free life insurance" in D. H. Oermever Co., 170NLRB 658 (1968).6. Joey Salcedo Lujan. From the credited testimony, anyremarks relied upon by the General Counsel to "taint" Lu-jan's card were not shown to have occurred before signing:and, as in the case of Barrera. supra, what his mother didsay to him (i.e., signing the card would entitle him to earlynotice from Local 500 of Kroehler's interview schedule)would not serve to invalidate the card in any case.7. Raul Rodriguez. No credible evidence on which toconclude that he received any third-party inducement tosign, let alone credible evidence of misrepresentation hav-ing the "cancellation" effect discussed in Gissel. supra.8. Angel Quiroz: See discussion of Rodriguez. supra.9. Jack Mendoza. See discussion of Rodriguez, supra.4' The testimony of Goings and other witnesses has been considered in thelight of the Court's apt observation in Gissel that "employees are more likelythan not, many months after a card drive .to give testimony damaging tothe union." 395 U.S. at 608.10. RichardAlanis: His father gave him a card, suggestedthat he sign it, and further indicated the opinion that Rich-ard had a good chance of getting a job. Such a statementfrom the father is hardly indicative of a "deliberate" desireto "cancel" the "authorization" language on the card. Norwould I readily infer that his father, himself emplo,,yed at aunion-represented plant. would mistakenl' belie~.e. or seekto communicate to his son, that signing a card would, initself. "get" him a job at Kroehler. I conclude that Alanislikewise "bound" himself to the plain language on the cardwithout having been misled by his father as to its purpose.Having determined that the General Counsel has failedto meet its burden of rebutting the presumption that Local500 represented an uncoerced majority of Kroehler's em-ployees in an appropriate unit as of the March 7 grant ofrecognition,4" I hereby render the following:CON(I.t SIONS ()1 LA WI. Kroehler is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. Local 500 and Steelworkers are both labor organiza-tions within the meaning of Section 2(5) of the Act.3. Kroehler did not commit unfair labor practices as al-leged in the complaint b recognizing Local 500 as the ex-clusive collective-bargaining representative of its employeesin the unit in question, an appropriate unit, nor by there-after executing a collective-bargaining agreement with Lo-cal 500. nor by implementing and enforcing its terms.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'OThe complaint is dismissed in its entirety.4" WalAer's .idstream Furl & Serice Co. upra. American Beef Packer,.Inc. suprax0 In the event no exceptions are filed as provided b) Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemeduaived for all purposes185